Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1-12, 14-15, 18, and 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 each recite: removing the interconnecting portions of a stabilized workpiece, wherein removing the interconnecting portions of the stabilized workpiece further comprises: removing a uniform layer having a constant thickness from the second side of the body of material to define a planar surface across the entirety of the second side of the workpiece of interconnected structures; and liberating the plurality of discrete objects from one another.
Applicant’s specification does not teach the liberating of objects being a part of the removing the interconnecting portions step. Contrarily, Applicant’s originally filed disclosure teaches these to be separate steps. Applicant’s specification teaches the removing of the interconnecting portions to comprise removing the remaining portions of the body of material that connect the discrete objects (para. [0019]), while the liberating step removes fixating material that forms the stabilized workpiece (paras. [0014], [0022] & [0025]). For example, paragraph [0022] of Applicant’s originally filed specification states: “After the removal of the interconnecting portions and any other material from the reverse side of the stabilized workpiece at step 125, in step 130 the removable fixating material is removed using any process suitable for the type of removable fixating material that needs to be removed. … Once the removable fixating material has been removed, the discrete object and frame, if any, are physically liberated from one another ….” Emphasis added.
In addition, paragraph [0025] of Applicant’s originally filed specification states: “[A]fter installation of the fixating material the stabilized body of material must be flipped for milling on the reverse side at step 120. … After the CNC milling machine has performed all milling operations of step 120, the stabilized body of material, now with the objects and temporary frame, if any, held together only by the removable fixating material, may be moved to a workstation where the fixating material is removed to liberate the objects and temporary frame, if any, from the stabilized body of material.” 
Thus, one of skill in the art would not believe Applicant’s had possession of a method including a step of removing the interconnecting portions, wherein the step includes both of: removing a uniform layer having a constant thickness from the second side, and, liberating the discrete objects.
The examiner recommends amending claims 1 and 12 such that the liberating step is a separate step after the removing the interconnecting portions step.
Claims 2-3, 14, and 23 each recite one of the following limitations: the valleys are configured to have a thickness of less than the thickness of the uniform layer, or, the valleys are configured to have a thickness that is equal to the thickness of the uniform layer. Applicant’s specification does not teach these limitations, nor do Applicant’s drawings illustrate these limitations. Specifically, nowhere in Applicant’s specification is the relative thickness between the valleys and uniform layer taught. In addition, the drawings appear to show the thickness of the valleys to be greater than the thickness of the uniform layer.
Claims 4-11, 15, 18, 20-22, and 24 are rejected for depending from claims 1 or 12.
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14-15, 18, and 20-24 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 12 recite removing a uniform layer having a constant thickness from the second side of the body of material to define a planar surface across the entirety of the second side of the workpiece of interconnected structures. This removing step is part of removing the interconnecting portions of a stabilized workpiece. The “workpiece of interconnected structures” was formed in the previous subtractive manufacturing step. Thus, it is unclear how the removing the uniform layer can define a planar surface on the workpiece of interconnected structures when the removing step is performed on the stabilized workpiece (the stabilized workpiece being different from the workpiece of interconnected structures).
Claim 20 recites the region. There is insufficient antecedent basis for this limitation.
Claims 2-11, 14-15, 18, and 21-24 are rejected for depending from one of claims 1 and 12.

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered. The examiner agrees that the previous rejections have been overcome, and thus are withdrawn. However, amendments to claims 1-3, 12, 14, and 23 have created new issues as detailed above. Indication of allowability is being withheld until the 112(a) rejections are resolved.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A COOK/Examiner, Art Unit 3726                                                                                                                                                                                                        
/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within non-italicized parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise.